Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 7, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  153841 & (34)                                                                                        Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  In re PETITION OF BERRIEN COUNTY                                                                          Joan L. Larsen,
  TREASURER FOR FORECLOSURE                                                                                           Justices
  _________________________________________
  BERRIEN COUNTY TREASURER,
           Petitioner-Appellee,
  v                                                                 SC: 153841
                                                                    COA: 330795
                                                                    Berrien CC: 2014-000170-CZ
  NEW PRODUCTS CORPORATION,
          Respondent-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 2, 2016 order of the Court of Appeals is
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE that part of the Court of Appeals order granting the motion to dismiss the
  appeal, and REMAND this case to the Court of Appeals for plenary consideration as on
  leave granted of whether MCL 211.78k(7) requires payment of the full amount due for all
  tax parcels listed in a judgment of foreclosure as a condition of appeal where the taxpayer
  does not seek to challenge the foreclosures for all of the parcels. If the Court of Appeals
  concludes that MCL 211.78k(7) does not impose such a requirement, it shall reinstate the
  appeal and proceed in accordance with MCR 7.204.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 7, 2016
         t1130
                                                                               Clerk